ORDER
PER CURIAM:
This is an appeal from a denial of a Rule 24.035 motion, without an evidentiary hearing, for post-conviction relief based on ineffective assistance of counsel for failing to file a motion to suppress. Appellant asserts that he was entitled to an evidentiary hearing on his amended Rule 24.035 motion. Because we find that his allegations are conclusively refuted by the record, we affirm. As a published opinion would have no precedential value, we affirm by this summary order and have furnished the parties with a memorandum setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).